COOKS J., dissents. ItThe purpose of a bail hearing is to give Defendant an opportunity to provide reasons why bail should not be fixed high, why he is not a flight risk,' etc. In this case, Defendant has'been denied that right altogether and bail was fixed without providing him his right to a hearing. We must stop patching the holes in the system from the bench. This is not the role of the judiciary but the obligation of the legislature. In this instance, it makes' no sense to say, yes Defendant has a right to have his bond fixed within five days, but if we mess up, then we can simply fix the bond in seven days or whatever and that cures it all. Never mind that Defendant stayed in jail past the fifth day without a hearing or opportunity, to post a bond; and never mind that he is now made to suffer another denial of his right—the right to be heard before the bond is in fact fixed.